The Paperwork Reduction Act: Research on Current
Practices and
Recommendations for Reform
Report to the Administrative Conference of the United
States
Stuart Shapiro
The Bloustein School of Planning and Public Policy
Rutgers University
stuartsh@rutgers.edu

-iExecutive Summary
This report, commissioned by the Administrative Conference of the United States
(ACUS) is an evaluation of the Paperwork Reduction Act (PRA). ACUS requested that the
report include the following:
the costs and benefits of PRA compliance, whether the Act’s goals could be achieved in a
more efficient manner, whether the Act needs to be updated to account for advances in social
media and other new technologies, whether the Act should apply to voluntary collections of
information, and whether the Act should apply when an agency seeks to collect
information from special government employees.
Toward that end I examined the available literature (including academic literature and GAO and
CRS reports) and data on the implementation of the PRA. I also conducted 21 interviews with
experts inside and outside of government. Interview subjects were asked about information that
would allow development of estimates on benefits and costs and their views of various reforms
to the PRA.
This report details the resulting benefits and costs of the Act and then bases
recommendations on exemptions, other reforms, and the use of information technology and
social media on these benefits and costs. Many of the benefits and costs are not quantifiable but
their explication allows for a better assessment of reforms to the PRA. Recommendations are as
follows:

Exemptions
Recommendation 1 OMB should solicit comment from agencies on the applicability of the PRA
to Special Government Employees and provide guidance on the matter.
Recommendation 2: OMB should delegate to several pilot agencies review of information
collections below a particular burden-hour threshold (recommended to be 100,000 hours) that

- ii do not raise novel legal, policy, or methodological issues. OMB should audit the results of
delegations after two years; then, if abuse of delegation authority has not occurred, and time
savings have resulted from the delegation, OMB should expand the delegation to all agencies.
Regular audits of agency review processes should then follow.
Recommendation 3: OMB should issue guidance to make clear that investigations by Inspectors
General are exempt from the requirements of the PRA so long as they meet the requirements of 5
CFR 1320.4(a)(2).

Other Reforms
Recommendation 4: Amend the Paperwork Reduction Act to allow OMB to approve collections for
up to five years.
Recommendation 5: Eliminate the sixty-day comment period from the Paperwork Reduction Act.

Encourage agencies and OMB to use alternative means of reaching the public (in addition to a
formal Federal Register notice) during the 30 day comment period that occurs simultaneously
with submission to OMB.
Recommendation 6: If Recommendations 2 and 4 are adopted, OIRA should devote some of the
resources that have been saved to providing compliance assistance and training for agencies. If
they are not adopted, then OIRA staff should be expanded in order to facilitate this function.
Recommendation 7: Congress should change the annual reporting requirement for OMB to
include only a reporting and analysis of the data on reginfo.gov and a discussion of
developments in government management and collection of information. OMB should not
solicit information from agencies for the report except as necessary to report on these two areas.

- iii Information Management and Information Technology
Recommendation 8: Congress should allocate additional funding to support the integration of
life-cycle management of information into the existing information collection process. OMB
should revise Circular A130 and agencies should redo their Strategic IRM plans to make clear
how they are complying with the PRA and implementing a life-cycle approach.

Taken together these recommendations should be seen as returning the PRA to its original
intentions. The statute was passed to improve all aspects of the use of information by the federal
government. It has come to be perceived as dealing only with reducing the information
collection burden on the American public.
Reducing the burden on the public is an important goal. The recommendations here will
allow OMB and agencies to better focus on those collections that impose the greatest burden and
those that can benefit most from OMB review. In other words, it will maintain the benefits of
the current OMB review process and significantly reduce the costs. Doing this will allow OMB
and agencies to examine information management issues as part of the review of information
collections.

-1-

Table of Contents
Introduction.....................................................................................................................................2
History of the Paperwork Reduction Act....................................................................................2
The Structure of the Paperwork Reduction Act .........................................................................4
The Information Collection Approval Process ..........................................................................6
ACUS Request and Research Methodology....................................................................................8
Basic Data on The Paperwork-Reduction Act...............................................................................10
The Benefits of the Paperwork Reduction Act .............................................................................12
Improving Information Collection ...........................................................................................12
Public Participation...................................................................................................................15
Does the PRA Reduce Burden?................................................................................................17
Does the PRA Lead to Accurate Estimates of Burden?............................................................21
Conclusions on the Benefits of the PRA..................................................................................22
Costs of the Paperwork Reduction Act..........................................................................................22
Direct Costs of Administering the Act......................................................................................22
Indirect Costs: The Cost of Delay.............................................................................................25
The Cost of Information Collections Not Pursued...................................................................27
Conclusions on the Costs of the PRA.......................................................................................28
Potential Exemptions to the Paperwork Reduction Act................................................................28
Voluntary Collections...............................................................................................................29
Exemption of Special Government Employees........................................................................31
Exemption of Inspectors General.............................................................................................36
Other Reforms to the Paperwork Reduction Act...........................................................................37
Extending the Approval Period for Information Collections....................................................38
Elimination of a Comment Period ...........................................................................................39
Compliance Assistance and More Staff for OIRA....................................................................41
The Information Collection Budget..........................................................................................42
The Recent Sunstein Memos on the PRA.................................................................................44
Generics and Fast-track Clearances.....................................................................................44
Scientific research................................................................................................................45
Social media and web-based technologies...........................................................................46
Information Technology and Information Management...............................................................47
Summary and Conclusions............................................................................................................51

-2-

The Paperwork Reduction Act: Research on Current Practices and
Recommendations for Reform
Report to the Administrative Conference of the United States
Stuart Shapiro*
Introduction
History of the Paperwork Reduction Act
Paperwork burden has been a concern of the government for nearly a century. With the
growth of the administrative state came an increase in the requirements for the public to provide
information and fill out forms. The first serious attempt to manage government information
came with the Federal Reports Act (FRA) of 1942.1 Implemented by the Bureau of Budget
(BOB) (the predecessor agency to the Office of Management and Budget), the FRA required
agencies to submit collections of information for approval to the BOB. Much of the Department
of the Treasury was exempted from the requirements of the FRA.2 While this was a significant
change in information collection policy, skeptics such as Senator Arthur Vandenberg (R-MI)
thought the bill did not, "remotely touch the magnitude of the problem."3
Agencies complained about BOB interference in their statutory missions and the length
of time required to secure BOB approval for information collections. In 1973, Congress
exempted independent regulatory agencies. The Office of Management and Budget (OMB) was
also criticized by the Senate Select Committee on Small Business for an indifference “towards
their basic responsibilities . . . . Since only a relative handful (between one and five percent) of
*

Stuart Shapiro is an Associate Professor and Director of the Public Program at the Bloustein School for
Planning and Policy at Rutgers University. The author gratefully acknowledges the research assistance of Joe Reilly
and the editing assistance of Anne Gowen. I also am very thankful for the cooperation of my interview subjects.
All errors are my responsibility.
1
56 Stat 1078
2
Harold Relyea “Paperwork Reduction Act Reauthorization and Government Information Management
Issues” Government Information Quarterly 2000 17:367.
3

William Funk "The Paperwork Reduction Act: Paperwork Reduction Meets Administrative Law" Harvard
Journal on Legislation 1987 24:7

-3forms were disapproved the committee could only conclude that hundreds of duplicative forms
were being imposed on the public.”4 The FRA contained numerous other provisions but the
clearance process received the most attention and the most criticism.5
As a result of these criticisms, Congress created a “Commission on Federal Paperwork"
in 1974. The Commission completed its work in 1977 and argued that the FRA was flawed. The
flaws included the exemption of Internal Revenue Service (IRS), insufficient funding for FRA
supervision, and a placement in the decision-making process that was too late to make a
difference. After GAO reported that the commission's recommendations were being carried out
too slowly, legislators began work on the Paperwork Reduction Act (PRA). The PRA was
passed in 1980 and signed into law by President Carter.6
The PRA created the Office of Information and Regulatory Affairs (OIRA) within OMB
to oversee information policy in the executive branch.7 It eliminated the exemptions (including,
most notably, IRS) that were present in the FRA and clarified that clearance requirements also
applied to information collections within regulations. It required that the public be given the
opportunity to comment on information collections. Finally, the PRA required the production of
an Information Collection Budget that tallied the burden of government information collections
on the American public.8
The PRA has long been the subject of controversy. In addition to implementing the PRA,
OIRA has had responsibility for review of regulations under several executive orders (Executive
Order 12291 issued by President Reagan and Executive Order 12866 issued by President
Clinton). Critics have claimed both that OIRA has used the PRA to leverage its regulatory
review responsibilities and that it has ignored its obligations under the PRA to focus on
4

Supra Note 2. p 369.
Supra Note 3. p. 13
6
Id. p. 371.
7
Weidenbaum, Murray. 2007 “Regulatory Process Reform: From Ford to Clinton” Regulation
8
2002 OMB Report to Congress. “Information Collection Budget of the United States”
5

-4regulatory review.9 These controversies were, in part, what led to significant amendments in the
act when it was reauthorized in 1986 and 1995.
The 1986 amendments made the OIRA Administrator subject to confirmation by the
Senate, emphasized information resource management (IRM) as a goal of the act, and set
paperwork reduction goals.10 According to Jeffrey Lubbers, the 1995 amendments to the PRA
are better described as an “entire recodification” of the Act.11 They increased the scope of
OIRA's oversight to include dissemination of information, maintenance of archives, acquisition
of information technology, and numerous other functions,12 while maintaining OIRA's authority
over information collection. They also required that each agency establish an office, independent
from program responsibilities, to conduct information collection clearance activities.13
The Structure of the Paperwork Reduction Act
The PRA is codified at 44 U.S.C §§ 3501-3520. Section 3504 gives OMB a broad array
of responsibilities. As described in Section 3504(a)(1), OMB (through OIRA) must:
(A) develop, coordinate and oversee the implementation of Federal
information resources management policies, principles, standards, and guidelines;
and
(B) provide direction and oversee-(i) the review and approval of the collection of information and the
reduction of the information collection burden;
(ii) agency dissemination of and public access to information;
(iii) statistical activities;
(iv) records management activities;
(v) privacy, confidentiality, security, disclosure, and sharing of
information; and
(vi) the acquisition and use of information technology, including
alternative information technologies that provide for electronic
submission, maintenance, or disclosure of information as a substitute for
paper and for the use and acceptance of electronic signatures.

9

GAO report 83-35 Implementing the Paperwork Reduction Act: Some Progress but Many Problems.
Supra Note 2.
11
Jeffrey Lubbers, “Paperwork Redux: The (Stronger) Paperwork Reduction Act of 1995” Administrative
Law Review 1996 49:111 p. 112
12
44 U.S.C.A. 3504
13
Supra Note 11.
10

-5OIRA's responsibility for reviewing and approving the collection of information and reducing
the information collection burden (Section 3504(a)(1)(B)(i)) has received the most attention and
will be the primary focus of this report.
Section 3504(c)(3) and (4) describe the goal of OIRA's review of information collections.
It is to have two purposes: to
(3) minimize the Federal information collection burden, with particular
emphasis on those individuals and entities most adversely affected;
(4) maximize the practical utility of and public benefit from information
collected by or for the Federal Government;
The process for reviewing information collections appears in Section 3507 and is discussed in
more detail below. The rest of Section 3504(a)(1)(B) assigns to OMB responsibilities that have
received far less attention, and this report will include some limited discussion of these more
neglected parts of the PRA.
Section 3506 outlines the responsibilities of the individual agencies, requiring that each
agency have a Chief Information Officer to oversee all of the functions described in the Act.
The section goes on to specify agency responsibilities for information resource management14
information collection15, information dissemination16, statistical policy17, records management18,
privacy19 and security, and information technology.20 The requirements pertaining specifically to
information collection will be discussed below.
Section 3512 contains the primary enforcement mechanism to ensure agencies follow the
requirements of the Act:
(a) Notwithstanding any other provision of law, no person shall be subject
to any penalty for failing to comply with a collection of information that is
14

44 USCA 3506(b).
44 USCA 3506(c).
16
44 USCA 3506(d).
17
44 USCA 3506(e).
18
44 USCA 3506(f).
19
44 USCA 3506(g).
20
44 USCA 3506(h).
15

-6subject to this subchapter if-(1) the collection of information does not display a valid control
number assigned by the Director in accordance with this subchapter; or
(2) the agency fails to inform the person who is to respond to the
collection of information that such person is not required to respond to the
collection of information unless it displays a valid control number.
Finally, Section 3514 requires OMB to submit an annual report to Congress (known as
the Information Collection Budget) describing its efforts to reduce information-collection
burdens on the public and explaining any developments on the implementation of other aspects
of the PRA.
The Information Collection Approval Process
As mentioned above, the PRA is known primarily for requiring agencies to secure OIRA
approval prior to collecting information from ten or more people. Therefore it is helpful to
briefly outline the process agencies must follow when seeking to collect information from the
American public.21 An agency must publish a notice in the Federal Register and give the public
60 days to comment. Once the comment period is over, the agency submits the information
collection to OIRA along with a supporting statement.22 Concurrent with this submission, the
agency publishes a second notice in the Federal Register asking the public to submit any
comments on the collection to OMB. After waiting thirty days for public comments, OIRA has
an additional thirty days within which to approve the information collection.23
There are some differences when the information collection is within a proposed rule or
a final rule. The agency may then use the proposed rule in lieu of the first Federal Register
notice and the final rule in lieu of the second notice. Comments OMB receives on the

21
The regulations implementing the act, which closely track the statutory requirements can be found at 5
CFR 1320.
22
The supporting statement must include answers to 18 questions for non-statistical information collections,
and 23 for statistical ones. The questions and cover sheet can be found here:
http://www.whitehouse.gov/sites/default/files/omb/inforeg/83i-fill.pdf (last viewed January 5, 2012).
23
Supra Note 11.

-7information collection go into the agency rulemaking docket with other comments. The
information collection provisions of the rule do not go into effect until OMB approves them,
regardless of the effective date of the remainder of the rule. Finally, if OMB disapproves a
collection in an existing rule, then the agency has 120 days to initiate a rulemaking to rescind the
provision in question.24
Information collections are defined broadly by both the statute and by implementing
regulations. OMB gives numerous examples of what qualifies as an information collection:
Report forms, application forms, schedules, questionnaires, surveys,
reporting or recordkeeping requirements, contracts, agreements, policy
statements, plans, rule or regulations, planning requirements, circulars, directives,
instructions, bulletins, RFPs, interview guides, oral communications postings,
notifications, labeling or similar disclosure requirements, telegraphic or
telephonic requests, automated electronic, mechanical, or other technological
collection techniques or questionnaires used to monitor compliance with agency
requirements.25

Certain types of information collections do not have to go through the entire process
described above. Collections from government employees are exempt from the Act. The current
OIRA Administrator, Cass Sunstein, has clarified that general solicitations of comment,
including those on social media websites, are also exempt. For minor changes to approved
collections, agencies can fill out a "Paperwork Reduction Act Change Worksheet" and ask for
OMB approval without undergoing the full public comment process.26
There are also processes known as generic clearances and fast-track clearances. The
generic clearance is a longstanding OMB practice newly emphasized by Administrator Sunstein,
while the fast-track process is a Sunstein innovation. Both generic and fast-track processes
allow agencies to seek approval for a certain general type of information collection using the full
24

Id. p. 117.
5 CFR 1320(3)(c)(1)
26
The worksheet can be found here: http://www.whitehouse.gov/sites/default/files/omb/inforeg/83c-fill.pdf
(last viewed January 6, 2012).
25

-8process described above, and then to seek approval on an expedited basis for individual
collections of the already-approved general type. For example, if an agency wants to seek
approval for a series of customer-satisfaction surveys, it may seek a generic clearance for such
surveys using the full PRA process. Then, when individual programs within the agency want to
evaluate the response to a particular initiative or program, they can submit an survey to OIRA
for review under the fast-track process, and OIRA will respond with an approval or disapproval
within five days.27
ACUS Request and Research Methodology
The Request for Proposals (RFP) from the Administrative Conference of the United
States (ACUS) asked a number of questions about the PRA. Specifically ACUS said:
The PRA project will examine the Act broadly to determine whether the
statute itself or agencies’ practices under the Act could be improved. Among
other things, the project will consider the costs and benefits of PRA compliance,
whether the Act’s goals could be achieved in a more efficient manner, whether the
Act needs to be updated to account for advances in social media and other new
technologies, whether the Act should apply to voluntary collections of
information, and whether the Act should apply when an agency seeks to collect
information from special government employees.
The RFP's focus, therefore, was on the information-collection portions of the PRA. This
report focuses on that aspect of the Act both in response to the RFP and because after I began my
research, it became clear that information collection generates the lion's share of the benefits and
costs of the PRA.
A thorough benefit-cost analysis of the PRA, however, must include some examination of
the Act in its entirety. I do note in the final section of this report that the comparative neglect of
the PRA's information resource management provisions has costs, however difficult to quantify,
and I argue that the neglect of IRM should be considered in any discussion of the success or
27

The fast-track process is described here:
http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-26.pdf and the generic process upon
which it builds is here: http://www.whitehouse.gov/sites/default/files/omb/assets/inforeg/PRA_Gen_ICRs_5-282010.pdf (both last viewed January 6, 2012)

-9failure of the Act.
I began my research by reviewing academic literature on the PRA. Academic literature is
scant, comprised of only a few articles that focus primarily on information resource management
(academics focus far more on this issue than OMB or Congress). Articles on the information
collection approval process are largely historical and are cited in the section above, on the
history of the PRA.
Although academic literature on the information-collection aspect of the Act is limited,
the Government Accountability Office (GAO) has produced a large volume of work reviewing
nearly all aspects of the PRA and focusing in particular on the information collection approval
process. The Congressional Research Service (CRS) also issued one highly useful report on the
information collection provisions of the PRA. Reports from both entities are cited throughout
this document.
Sources generated by OIRA were also helpful. I reviewed OIRA's annual Information
Collection Budgets (ICB) (prepared in compliance with Section 3514 of the PRA). While, as
described below, the reports of burden hours must be taken with some caution, the ICBs do
include some useful information and paint an informative picture of PRA implementation over
the years. I also reviewed the responses to OIRA's October 2009 request for comments on the
PRA:28 these were a fertile source of ideas about reform.
For data on the PRA approval process, I relied on (in addition to the annual ICBs) the
website http://www.reginfo.gov/public/do/PRASearch (last viewed January 16, 2012). The
website permits users to search information collections by categories: e.g., by whether they
were generic collections, voluntary, or statistical; by the number of burden hours imposed; and
by many other characteristics. Of all the sources I reviewed, this website offers the most
comprehensive portrait of the information collection activities of the federal government.
28

Federal Register 74 FR 55269 October 27, 2009.

- 10 Once I had reviewed and analyzed data on the PRA, I turned to interviews with experts
and interested parties. I conducted 21 interviews, largely by telephone. All of the interview
subjects were promised confidentiality so they would speak freely. Twenty of the interviews
were with individuals and one was with a group of OIRA officials. The individual interviews
broke down as follows: five were with former OIRA officials, six were with current or former
agency officials familiar with the PRA, four were with current or former GAO examiners who
had contributed to the many reports on the PRA, and five were with representatives of outside
interests who had long histories of involvement with PRA-related issues.
Finally, I have to acknowledge that I was an OIRA desk officer for five years and worked
on hundreds of information collection requests from agencies. In writing this report, I have tried
to rely exclusively on the data gathered and the interviews conducted for this project. However,
I would not be human if I had not been influenced by my own experiences with the PRA.
Basic Data on The Paperwork-Reduction Act
OIRA takes action on between three and five thousand information collection requests
(new approvals, renewals, or revisions) each year. As of December 5, 2011, according to
reginfo.gov, there were 8,549 collections approved by OMB and therefore considered, “active.”
Table 1 shows that neither the number of collection requests per year nor the number of new
requests per year has changed much over the past few decades. (2011, however, was the year
with the greatest number of new information collections since the years immediately after the
Act was created, when all collections were “new.”).

- 11 Table 1 Information Collections Per Year
Year

Number of Information
Collection Requests

Number of New
Requests

2011

4805

970

2006

4076

705

2001

3849

691

1996

3484

644

1991

3744

846

1986

4176

799

Sixty-three percent of collections are aimed at collecting data from businesses and
twenty-seven percent, from individuals. This has also been largely consistent over time; the
current data nearly mirror results reported by GAO in 2002.29 In that same report, GAO also
found that 95% of collections were for regulatory compliance (including tax compliance) and
fewer than 5% of collections were for benefit applications (the remainder (less than 1%) were
for “other categories” such as surveys).
As will be discussed below, the measure of burden hours is problematic. However, the
annual report of total burden hours is somewhat indicative of the general trends in government
information collection. Table 2 shows the burden hours reported in the annual Information
Collection Budget.

29

GAO Report 02-598T “Paperwork Reduction Act. Burden Increases and Violations Persist.” April 11,

2002.

- 12 Table 2: Annual Burden Hours Imposed by Information Collections
Fiscal Year

Annual Burden Hours
(in millions)

1997

6,970

1998

6,967

1999

7,183

2000

7,361

2001

7,651

2002

8,223

2003

8,099

2004

7,971

2005

8,240

2006

8,924

2007

9,642

2008

9,711

2009

9,795

2010

8,783

The Benefits of the Paperwork Reduction Act
The first issue that ACUS asked me to address was the benefits and costs of the PRA.
This section discusses the benefits of the PRA; the next section examines the costs.
Improving Information Collection
The benefit most often cited by those involved with the PRA was not a reduction in
paperwork burden, but rather an improvement in the quality of the information collections that
agencies use. My interview subjects disagreed about the extent of the improvement, but enough
parties cited specific improvements to make it highly likely that on balance, OIRA review does
improve information collections.
What is the nature of these improvements? They tend to come in two categories. The
first is preventing the government from asking the public questions that are ineffective, overly
intrusive, offensive, or otherwise inappropriate. As one agency official said,

- 13 “I've seen some of the things people put out there and they could get us in trouble.
Too many people do these collections without thinking.”
OIRA officials cited examples of inappropriate questions that they had stopped and examples of
collections they had improved by, for example, asking an agency to develop a Spanish language
version of a form (in a case where respondents were likely to be primarily Spanish speaking).
There was considerable skepticism that these improvements were widespread, however.
Even former OIRA officials, while noting that improvements indeed occurred, cast doubt on
their frequency. One former manager in OIRA said, “Occasionally a desk officer will find a
stupid question and fight back. But that is rare.” Another argued that the number of improved
collections was very small. However, even these officials acknowledged that the very presence
of OIRA probably leads agencies to be more careful in designing their information collections.
They suggested it is impossible to determine how many “bad surveys” are never proposed,
because they are stopped by agency officials before ever reaching OIRA.
The second way that OIRA review improves information collections is through the work
of the statistical policy branch in OIRA. As in the preceding paragraph, there are different views
on the extent of this type of improvement. Former OIRA officials cited this as the chief
accomplishment of OIRA review. One said that
“Where there is an improvement is in statistical policy[,] where OIRA can make
sure that agencies' survey designs make sense[,] and they aren't doing phone
surveys getting a 10% response rate. There is benefit in technical expertise at
OMB rather than having someone in the agency who only took one statistics
course design the survey.”
Another said “The methods [of surveys when they arrive in OIRA] are not often well thought out
and impose burdens on the economy that are huge.”
Not surprisingly, agencies in which there is a significant amount of statistical expertise
disputed this characterization. Scientific agencies in particular chafed at the statistical standards
imposed by OMB. One agency official said to me,

- 14 “For an evaluator[,] there is a lot of work you do where you can't expect a
response rate like that. We understand the limits and we do non-response
analysis. You get one where you get a 30-40% response rate. You take that and
weigh it appropriately. We know how to do that. We grew up with that. . . .
Purposive sampling can be better than random sampling[,] and you can't calculate
confidence intervals for purposive sampling.”
Over the wide range of activities of the federal government, there are vast differences in
the expertise of agency officials. In agencies (or in particular programs) where statistical
expertise is limited, OIRA can make a significant difference in improving survey design. In
agencies where survey design is a way of life, the likelihood of improvements is much smaller.
In any analysis of benefits (and costs), there is the desire to quantify as much as possible.
Doing so here requires some significant assumptions. How many collections does OMB
significantly improve each year, either by eliminating inappropriate questions and suggesting
constructive improvements or by improving the statistical design of an information collection? I
have no doubt that the answer to this question is a positive number. But the responses of both
agency officials and former OIRA officials make clear that the percentage of collections
improved is not huge. Still, with 4000-5000 collections per year, if even two percent are
significantly improved, then eighty to one hundred collections per year are provide better
information to the government (or are less burdensome on the public) because of OIRA review.
My informed estimate is that this is a minimum number of collections improved by OIRA
annually. For a maximum number, I'll assume five percent of the total number of collections
which would be 200-250 collections per year.30 I found it interesting to observe that if you
assume that 10-25% of the 800-1000 new collections/year (virtually all of the collections likely
to be improved are new collections) were improved you arrive at the same range of estimates.
This seems like a reasonable percentage as well, given what I heard from my interview subjects.
30

Of all active collections, seventeen percent were designated as “approved with change,” indicating that
some change had been made during OIRA review. However this includes every change including minor wording
changes and, most commonly, changes in the estimate of burden hours imposed by the collection. The changes that
reflect improvements in the collection that meet the statutory tests of either increasing practical utility or decreasing
burden are likely to be a much smaller percentage of reviews.

- 15 Public Participation
As described above, there are two public comment periods in the information collection
approval process. The agency publishes a notice in the Federal Register and allows 60 days for
the public to respond with comments to the agency; then, when submitting the package to OIRA,
the agency publishes a second notice, and the pubic has thirty days to submit comments to
OIRA. Rarely do agencies do anything outside of the use of Federal Register notices to solicit
public input.31
Historically, public involvement in the comment process has been limited. In 1998 and
2005, GAO reported that members of the public had rarely if ever submitted comments. Their
2005 report said, more specifically, that only
“An estimated 7 percent of notices of collections received one or more comments.
According to our sample of all collections at the four agencies reviewed, the
number of notices receiving at least one comment ranged from an estimated 15
percent at Labor to an estimated 6 percent at IRS.”
GAO went on to note that when other means of consultation (besides the Federal Register
notice) were used, the results were encouraging:
“When agencies did make efforts to actively consult with potential respondents,
some reported that these efforts led to improvements to the proposed collections.
For example, VA officials stated that they obtained valuable information through
consulting with patient focus groups and with experts in survey methods and data
processing for a nationwide survey on customer satisfaction.”32
Interviews with agency officials indicated that meaningful public participation in the
comment process was concentrated in a small number of collections. One agency official said
that the volume of comment varied from “nonexistent to overwhelming depending on the
collection.” Another described the types of collections that receive comments as the “highprofile controversial ones” or ones that “have high costs.” Many of the collections that receive
comments are associated with new regulations, according to agency officials. As for whether
31

GAO 05-424 “Paperwork Reduction Act: A New Approach May Be Needed to Reduce Government
Burden On The Public.” May 2005.
32
Id.

- 16 agencies make changes to their information collections in response to public comments, one
agency official said,
“If a comment comes in that is substantive then it is 50-50 that it will lead to a
change. It may be minor, an instructions clarification or sometimes we will see
an adjustment in burden estimation.”
Agencies had a generally uniform view: changes do get made, but they are usually minor ones.
I also looked at data on reginfo.gov to characterize the comment process. I found that
8.7% of active collections received comments the last time they were submitted for review (a
slight increase over the amount reported by GAO in 2005).

I then looked at those agencies that

received comments on more than 10% of their collections. For each of these agencies, I sampled
a small number of collections to try to determine how many of the comments were actually
substantive. The results are presented in Table 3.

Table 3: Public Comments on Agency Information Collections
Agency

% of collections
that
received
comments

# sampled

# substantive

Agriculture

25

11

6

Commerce

14

8

5

Education

17

6

5

FDIC

15

3

3

FERC

22

3

3

Interior

14

5

3

Labor

13

5

3

State

33

5

3

While the number of collections that received a comment was small, more than 50% of the
comments that those collections received were substantive. Compared with the regulatory
process, the public comments far less frequently (8.7% here, versus one study's estimate of 63%

- 17 for regulations33) but the proportion of comments that resulted in changes in regulations was
similar to the off-the-cuff estimate given by the agency official quoted above for information
collections ("50-50" here, whereas in the regulatory context, 45% of rules on which comments
had been received underwent more than trivial changes34).
The interviews, GAO reports, and data all point to a common conclusion: The public
comments on a small number of information collections, but when agencies do receive
comments, nearly half are substantive in nature and lead to some (albeit frequently minor)
changes in the information collection. A number of sources both inside and outside the
government echoed the concern raised by GAO, that the use of the Federal Register as a means
for soliciting input was not particularly effective, as the public rarely sees the Federal Register.
Does the PRA Reduce Burden?
One would expect that the reduction of paperwork burden would be one of the chief
accomplishments of the Act. However, the evidence is mixed at best that the Act has reduced the
hours Americans spend providing information to the government. In fact, when asked whether
the PRA has reduced burden, interview respondents from very different perspectives uniformly
said that this was not even the right question to ask. In other words, these individuals argued,
paperwork reduction is not one of the ways to evaluate the Paperwork Reduction Act. The likely
reason for this statement is that the effect of the PRA on the burden of information collection is
limited. I discuss below how burden has increased over the past decade and a half and how it is
likely that the PRA has probably done little to prevent it from increasing more than it has.
The primary evidence, of course, is Table 2, above, showing the burden hours each year
since 1997. As the table shows, hours increased at an almost constant rate (until 2011)35,with a
33

Stuart Shapiro. Presidents and Process: A Comparison of the Regulatory Process Under the Clinton and
Bush Administrations. Journal of Law and Politics 2007 XXIII: 393.
34
Id.
35
And the reduction in 2011 is largely due a change in the way that burden hours are computed by the
Internal Revenue Service.

- 18 total increase of 26% from the beginning to the end of the period. While this is partly explained
by a fifteen percent increase in the U.S. population over the period, the burden hours per capita
have also increased, from 26.1 hours to 28.4 hours. Changes in the economy also result in
burden changes (for example, during a recession, more people will fill out paperwork to apply
for food stamps), but it is clear from the annual ICBs, they cannot on their own explain the
change over the past decade and a half.
OMB categorizes changes beyond the government's control (such as the factors of
population growth and economic conditions discussed in the paragraph above) as “adjustments”
and changes due to government action as “program changes.” Program changes can be the result
of new statutes (they account for the bulk of program changes) or discretionary actions by
agencies. But regardless of their origin, program changes represent actions by the government
Table 4 Program Changes by Year
Fiscal Year

Annual Program Changes (in
millions)

199736
1998

41

1999

189

2000

188

2001

159

2002

294

2003

72

2004

29

2005

419

2006

114

2007

158

2008

197

2009

86

2010

386

36

The first year of the Information Collection Budget is 1997.

- 19 that change the information collection burden on the American public. Table 4 tallies the
number of program changes by year. As Table 4 shows, the information collection burden due to
government actions (a.k.a. “program changes”) has gone up every year since data has been
collected, often by more than 100 million hours.
Of course, it is possible that information collection burden would have increased more
sharply, without the PRA. As one interview subject put it,
“The difficulty has to do with the counterfactual, what would the world look like
without it. In terms of the positive impact, reducing burdens and increasing
practical utility, what would happen without the PRA.”
The question is unanswerable, but two facts argue against the PRA having made much of a
difference in burden. First, as the ICB regularly notes, most program changes are due to newly
enacted statutes. When passing a statute, Congress is not required to minimize the resulting
information collection burden. It is hard to believe that any statutory requirements that have
resulted in burden on the public would have been any different in the absence of the PRA.
Second, the largest source of burden is the Internal Revenue Service (IRS). The ten
largest IRS collections of information totaled 6,636 million hours or 75% of the total calculated
burden of all active collections.37 While IRS has undertaken burden-reduction efforts over the
past decade, it is hard to ascribe those efforts to the PRA. As the CRS reported,
“the IRS accounts for about 80% of the estimated paperwork burden governmentwide, but OIRA indicated that it devoted less than one full-time equivalent staff
person to reviewing the agency’s paperwork requests (reportedly because much of
the burden is mandated by statute or is outside of the agency’s {IRS's} control).”
Given that OIRA expends so few resources on IRS oversight, it is unlikely that changes in the
37

GAO described the relationship of IRS to the rest of the government in a 2004 report: “IRS reported a
decrease of 131.4 million burden hours that was more than enough to offset the increases experienced by the other
federal agencies. Therefore, although all agencies must ensure that their information collections impose the least
amount of burden possible, it is clear that the key to controlling federal paperwork governmentwide lies in
understanding the influence of increases and decreases at IRS. As we reported last year, five IRS information
collections represented nearly half of the governmentwide paperwork burden estimate. A small reduction in the
burden associated with those five collections could have a major effect on reducing the paperwork burden
governmentwide.” GAO Report 04-676. “Paperwork Reduction Act: Agencies Paperwork Burden Estimates Due to
Federal Actions Continue to Increase.” April 20, 2004.

- 20 burden caused by IRS are due to the PRA.
Every year the Information Collection Budget trumpets stories of reductions in burden.
There are two difficulties with citing these efforts as success stories, however (in addition to
questions about whether they occurred as a result of the PRA). First, when one researches the
reductions on reginfo.gov, some appear as described in the ICB, but others do not. Second,
many of the success stories in one year appear as burden increases in future years. (See Box 1
for one example). While it is tempting to cite the burden-reduction stories in the ICB, I remain
unconvinced that many of them represent true long term burden reductions.38
Box 1: A Tale of an Information Collection: (OMB #1902-0174): Standards for Business
Practices of Interstate Natural Gas Pipelines.
1999 ICB describes a 421,000-hour burden increase.
2000 Report describes a 1,365,000-hour burden decrease and a 243,000-hour
increase (verified in reginfo.gov database)
Database also cites a 411,000-hour decrease in 2000.
Database shows 164,000-hour increase in 2001, 421,000-hour increase in
2002.
2003 Report describes a 484,000-hour increase (not in database).
2005 Report describes a 421,000-hour decrease (verified in database).
2006 Report describes a 243,000 hour increase (verified in database).
Database shows a 211,000-hour increase in 2009.
2010 Report describes 149,000-hour decrease and 2011 Report describes a
149,000-hour increase (decrease in database, increase not).

Therefore, while there are certainly instances of OIRA and the PRA process reducing the
burden of particular information collections, it is unlikely that these burden reductions are
significant and represent a separate benefit from the improvement of information collections
38
GAO has also taken aim at claims of burden reduction. From its 2000 Report, “EPA Paperwork: Burden
Estimate Increasing Despite Burden Reduction Claims, 00-59, “In at least one instance, however, agency burden
reduction claims appear to have been overstated. In March 2000, GAO reported that most of EPA’s claims to have
reduced paperwork burden by 24 million burden hours and saved businesses and communities hundreds of millions
of dollars between fiscal years 1995 and 1998 were “misleading,” and in fact were the result of agency re estimates,
changes in the economy or respondents’ technology, or the planned maturation of program requirements.”

- 21 described above.39 The views of experts inside and outside of government, and the fact that
much of the burden (because it is required by statute or by IRS) is not affected by the PRA,
combine to indicate that burden-reduction is not a significant benefit of the PRA.
Does the PRA Lead to Accurate Estimates of Burden?
The PRA improves our ability to estimate burdens, in the sense that prior to the PRA, no
such estimates were required or performed. The PRA also helps us understand trends in
government information collection, as discussed above. However, my interviews with those
inside and outside of government make clear that agencies' PRA-mandated estimates of burden
are highly questionable at best and random numbers at worst. Particularly challenging is the fact
that some believe the numbers are significant overestimates, while others believe the opposite.
OMB best described the problem itself back in 1999.40
“Despite public input and certain common methodological techniques,
agency estimation methodologies can produce imprecise and inconsistent burden
estimates. Many agencies simply rely on program analysts to generate burden
estimates based on their individual consideration of, for example, the number and
types of questions asked, what records will need to be created and maintained,
how long it will take people to complete these and other tasks, and how many
people will be performing the tasks. While these officials are often experts in
their areas of responsibility and are usually familiar with the public’s experience
with responding to information collections they oversee, in many cases their
estimates are not based on objective, rigorous, or internally consistent
methodologies.”
This problem of agencies estimating burden in Washington without testing their collections on
the affected populations causes a general lack of faith in the burden numbers produced. One
former OIRA official said, “I have no confidence in burden hours.” An agency official said, “I
think the tabulating and counting of burden hours is an artificial exercise that has no use in the
real world.” Finally, an outside expert called the process of calculating burden-hours “pseudo
39
William Funk (Supra Note 3, p. 111) also explains that reduction of duplication is unlikely to be a
significant benefit of the PRA. "Certainly some duplicative requirements have been discovered but they are few in
number. Significant reductions in paperwork burdens cannot be attained by eliminating unnecessary requirements
just as significant budget reductions cannot be achieved by merely rooting out fraud, waste, and abuse."
40
Office of Management and Budget Report to Congress, Information Collection Budget of the United
States 1999.

- 22 science.”
The most that can be done with burden-hour calculations is to use them for looking at
general trends in the government, as was done above (changes of a billion hours likely mean
something even if a difference of a thousand hours doesn't). A considerable amount of work
would be needed, and additional data added, to transform them into a tool that could produce
accurate estimates.
Conclusions on the Benefits of the PRA
The first significant benefit of the Paperwork Reduction Act is that between 80 and 250
information collections per year are improved. For these collections, either the quality of the
information provided is better than it would have been without the Act, the burden imposed by
the collections is significantly lower, or both. Quantifying the value of these improvements in
information and reductions in burden is impossible with current information.
The second significant benefit may be even more difficult to quantify. Participation in
government decision-making has long been recognized as a way of building support for
government decisions. While a small percentage of information collections receive comments,
roughly half of those comments are substantive and roughly half result in changes by the agency.
This participation in decisions made by unelected officials is an important way to confer
legitimacy on the administrative state.41
Finally, large scale burden reduction and accurate burden estimates are commonly
thought of as primary goals of the PRA's information-collection provisions. There is, however,
little evidence that either of these goals has been achieved.
Costs of the Paperwork Reduction Act
Direct Costs of Administering the Act
The most obvious costs of the PRA are the salaries of employees that work on activities
41

Davis, Kenneth Culp. Discretionary Justice: A Preliminary Inquiry University of Illinois Press 1969.

- 23 related to the Act. These include desk officers at OIRA and agency personnel. Numerous
sources from OIRA noted that the statistical policy branch (four employees) spends much of its
time on PRA-related activities, while desk officers spend 10-20% of their time on them. This
varies considerably from desk officer to desk officer, as some work with “regulation heavy”
agencies, and others work with agencies that rely more heavily on information collections. If
one assumes that the PRA occupies 80% of the statistical policy branch's time and 15% of the
time of 20 desk officers, and that the average OIRA desk officer is a GS 11 Step 1, then PRA
exacts an annual cost of $387,000 in OIRA-employee salaries.42
Direct costs at the agencies involve four components. The first cost is for personnel at
independent agencies and cabinet department paperwork offices. These individuals manage the
PRA clearance process for their agencies and departments, work with OIRA on information
collection review, and educate subagencies and programs about the requirements of the Act. I
asked each of the interview subjects at agencies and cabinet departments how many personnel
worked on these functions. At small agencies with few information collections, one person
handles PRA matters on a part-time basis. At cabinet departments, the number of personnel
performing this function varied from one to six. Finally there is the cost of publishing PRA
notifications in the Federal Register.
Reginfo.gov lists approximately 75 non-cabinet (independent) agencies as having active
information collections. These vary from the Federal Communications Commission (which has
421 active collections and therefore probably at least one full-time employee working on PRA
clearances) to agencies like the Office of Navajo and Hopi Indian Relocation (which has one
active collection) and therefore virtually no one working on PRA activities. The latter type of
agency is far more common. If we assume that the 75 non-cabinet agencies have 0.2 employees
at GS12, step 1, then these agencies spend $1,123,000 on personnel salaries devoted to
42

Salary scales are available at http://www.opm.gov/oca/12tables/pdf/saltbl.pdf

- 24 information collection clearances. If we assume that the 14 cabinet departments have an average
of 2 people performing this function, then cabinet departments are spending $,2,096,,000 in this
area.
The second type of direct cost is for personnel at subagencies (agencies within cabinet
departments that typically do not interact directly with OIRA) at the cabinet departments.
Interviews confirmed that this varies widely: the IRS has between 2 and 5 people (more than
some cabinet departments) whereas many subagencies have no one to perform these functions.
If the cabinet departments have an average of an additional two people across subagencies
working on managing information collection clearance at a GS 9 step 1 level, then the total cost
is $1,445,000. If the cabinet departments have an average of five people performing this
function, then the total cost would be $3,614,000.
The final component of the direct costs stems from the actual preparing the proposed
information collection for submission. Every time a program wants to collect new information
from the public, someone familiar with the information-collection plan must prepare the
submission to OMB; this includes answering the eighteen questions on the supporting statement
and responding to any follow-up questions from OIRA. An average of 780 new collections are
submitted each year (while some work needs to be done on renewing continuing information
collections, I assume that most of that work is done by the personnel familiar with the PRA at
the departments and agencies discussed above). If it takes one eight-hour day (a very
conservative estimate according to most people I spoke with), and the person completing the
supporting statement is a GS12 (likely to be at least this level because some program expertise
would be needed) ,then the total cost is $234,000. If, on the other hand, it takes five days to
prepare a submission to OIRA and address their questions, then the total cost is $1,168,000
The Federal Register charges agencies a minimum of $477 per page for a publication.
Examining a week of the Federal Register (February 1- Feburary 7, 2012), there were an average

- 25 of 17 notices per day. The notices were on average slightly more than one Federal Register page
long. Using $500/notice,17 notices per day and 200 days of publication per year, this leads to a
cost of $1,700,000 annually.
The total direct costs of the information collection clearance process, as shown in Table
5, range from $6,985,000 to $10,088,000.
Table 5: Total Direct Costs of PRA Compliance
Component

Cost

OIRA

$387,000

Departments and Independent Agencies $3,219,000.00
Subagencies

$1,445,000 – $3,614,000

Programs

$234,000 - $1,168,000

Federal Register

$1,700,000.00

Total

$6,985,000 – $10,088,000

Indirect Costs: The Cost of Delay
The most frequently heard complaint about the PRA is that the process to secure approval
of an information collection takes time. For continuing collections, this is not an issue, because
the agency can go on collecting information while it pursues a renewal of its approval. But for
new collections, agencies cannot start collecting information until OIRA approval is given. If
the collection of information has social benefits, then delaying it has costs. Of course, not all
collections have social benefits. And some of them will see their net benefits increased by going
through the process of OMB approval (see discussion above on the benefits of OMB review).
To assess the costs of delay on collections that are eventually approved, one would need
to answer the question, “What would the net social benefits of new information collections have
been, had the agencies issued them without OMB approval, as they were originally conceived?”
There is no basis on which to estimate the answer to this question. The answer is likely to be a
positive number, because a single information collection leading to scientific information in

- 26 support of a regulation with large benefits will bring up the total net benefits considerably. The
magnitude, however, has a wide band of uncertainty.
The best that can be done is to assess the delay imposed by the OIRA-review requirement
and note that multiplying that delay by the total net benefits per year of the collections that were
delayed would give a value for the cost of delay. The formal delay imposed by the PRA process
is simple to calculate. An agency has to wait 60 days for the first public comment period and
then another 60 days for OMB review (which includes the second 30 day comment period).43
This would lead to a delay of four months or one third of a year.
But interview subjects made clear that this is a minimum estimate for the delay and that it
usually takes longer -- sometimes much longer. As noted above, preparing the OMB
submission, including the supporting statement, takes time. The Federal Register does not
publish notices for comment immediately upon receipt. If an agency receives comments during
the 60 day comment period, it must decide how to respond to the comments (if they are
substantive). Finally, questions from OIRA may extend the review period beyond sixty days
while agencies negotiate a resolution with OIRA.
All of these delays lead to an estimate that was relatively consistent from agency
personnel. From the time that an information collection is developed until it is finally approved
generally takes between six and nine months. As previously noted, though, this delay is
impossible to quantify or monetize. If the 780 new collections per year lead to zero net social
benefits, then obviously the delay has no costs. If they lead to $1 million in annual net benefits,
then the delay costs between $500,000 and $750,000. If they lead to $10 million in annual net
benefits, then the delay costs between $5 million and $7.5 million.

43

OMB can complete the review in fewer than 60 days but must wait at least 30 until the first comment
period is completed. For purposes of simplicity, I assume here that OMB will use the full 60 days.

- 27 The Cost of Information Collections Not Pursued
Another consequence of the delay is that it may deter agencies from pursuing an
information collection in the first place. If the agency wants to collect information that is timesensitive, a delay of six to nine months may lead the agency to decide that the collection is not
worthwhile. OMB does have emergency procedures for such instances,44 but a program may not
be aware of these provisions or may feel (correctly or incorrectly) that their collection would not
be granted emergency approval.
As with the question of delay, this is only a cost of the PRA if the collections not pursued
would have led to net social benefits. As with the question of delay, it is impossible to know
whether this is the case. The lack of a submission could signify very different things. For
example, an agency might choose not to pursue a collection because it feared that OMB would
disapprove it on the grounds that the burden of filling out the collection did not provide
sufficient practical utility. In that case, we could reasonably assume that the collection would
have had no net benefit. On the other hand, if time-sensitivity, ignorance of the PRA process, or
simply being daunted by the work involved in putting together a PRA submission have led an
agency to abandon an information collection, then it is possible that net benefits have been
foregone.
As one former agency official said,
“I can tell you certainly it is in the air, 'Impossible -- we can't do it in time.' I've
heard it enough that I can tell you with confidence that it does occur.”
Another former government employee said,
“I've talked with academics who wanted to do projects who’ve waited for PRA
clearance for a year and a half. In terms of facilitating the research agenda, you
definitely hear tales of impediments.”
Agency officials repeatedly told me that agencies will often change their information
collections in order to avoid the requirements of the PRA. The most common way is to collect
44

5 CFR 1320.13

- 28 information from nine people or fewer. Obviously this is not possible in many circumstances,
but if an agency is planning a small-sample study, it is far more likely to ask nine people or
businesses than any number between 10 and 20. This makes the collection instrument weaker,
and this weakness is a cost of the PRA.
I will not attempt to quantify the number of information collections that are abandoned or
the number that are modified to avoid OMB review. In conducting the interviews, it is clear that
this phenomena is a real one but coming up with a frequency with which it happens and then
putting a value on the impacts is far beyond what available information will permit.
Conclusions on the Costs of the PRA
The direct costs of the PRA are the ones that are most easily monetizable. As described
above, they total between $6.9 and $10.1 million annually. An estimate of total costs would
have to add to this number (1) the costs of delays in issuing socially beneficial information
collections and (2) the foregone benefits of collections that are abandoned because of the PRA
process. These latter two cost categories could range from nearly zero to a number that is
significantly larger than the direct costs.
A wholesale comparison of the costs and the benefits of the PRA would involve
comparing the benefits tabulated in the previous section with the costs tabulated here. But a
comparison of total benefits and total costs is really only appropriate if the policy being
considered is a complete repeal of the PRA. When considering particular reforms, the
appropriate comparison is between the marginal benefits and the marginal costs associated with
the changes in question. The next two sections of this report consider changes to the PRA and
evaluate them based on the benefits and costs described here. The first of these two sections
addresses potential exemptions to the PRA, and the second considers more general reforms.
Potential Exemptions to the Paperwork Reduction Act
ACUS asked me to evaluate two potential exemptions to the PRA: voluntary collections

- 29 and collections from Special Government Employees. Over the course of my research, two
other possible exemptions came up. A CRS report discussed exempting Inspectors General from
having their information collections approved, and numerous interview subjects mentioned the
possibility of exempting collections that fell below a certain burden-hour threshold.
Voluntary Collections
OIRA asked for suggestions for reforms for the implementation of the PRA in a Federal
Register notice on October 27, 2009.45 Many reforms were suggested by commenters but one of
the most popular was the exemption of voluntary collections.46 As OIRA wrote in the 2010 ICB,
“Over 50 commenters discussed the difference between voluntary collections and mandatory
collections, with some arguing for a different review process and others pointing out that the
PRA does not distinguish between voluntary and mandatory information collections.”47
The rationale for exempting voluntary collections was articulated by OMB Watch:
“voluntary participation does not equate to a reporting imposition and should be exempt from the
definition of “collection of information” under Sec. 3502 of the PRA.”48 Other commenters
voiced their support for an exemption saying that many public health surveys were voluntary
(and also noted that many are subject to review by an Institutional Review Board).49 Others
argued for an exemption for online surveys that are voluntary.
How many collections are voluntary? I turned to reginfo.gov to get this information.
Agencies self-report whether their collections are voluntary; because there is no mechanism for
verification, the results should be taken with a grain of salt. With that in mind, 26% of
collections active on December 5, 2011 were described as voluntary. Those collections tended to
be smaller than collections overall: seventy-two percent imposed fewer than 10,000 hours in
45

Supra Note 28.
Comments are available on regulations.gov in docket folder OMB 2009-0020.
47
OMB 2010 report to Congress: Information Collection Budget of the United States.
48
Comments on OMB solicitation for comments on PRA implementation number2009-0007.
49
See for example the comments by the Public Health Management Corporation 2009-0020.
46

- 30 burden, compared with only sixty-two percent of collections overall. Similarly, 90% of the
voluntary collections imposed fewer than 100,000 burden hours, compared with 82% overall.
No issue divided my interview subjects as much as the exemption of voluntary
collections. Several respondents, including a few agency officials, echoed the perspective
voiced in the public comments. One said,
“The costs of maintaining and clearing all these voluntary collections is not
justified by the benefits we get. If something is voluntary and is not well
structured people won't respond to it.”
Indeed,exempting voluntary collections would eliminate at least one quarter of the direct costs of
the PRA, since they represent more than a quarter of all active collections.
Opponents to the idea of exempting voluntary collections were, however,numerous.
They made several compelling arguments. The first argument, made by OIRA officials,
outsiders, and agency personnel is that it is extremely difficulty to determine which collections
are truly voluntary. As one interview subject put it,
“The public often perceives voluntary as mandatory and they don't differentiate
between them. So it would be hard. My aunt recently told me, 'I got this survey
from Washington, DC, I guess I have to fill it out.'”
The line between mandatory collections and voluntary ones is not always clear, and, many of my
interviewees argued, members of the public are unlikely to see government requests for
information from as voluntary.
The second argument against exempting voluntary collections relates directly to one of
the primary benefits of the PRA. As a former OIRA official put it,
“There are also methodological reasons [for not exempting voluntary collections].
If government is expending and using information, it should be done right, not
throwing money away.”
One of the chief benefits of OIRA review, as described above, is the improvement of information
collections. Sentiment was strongest that collections using statistical methodologies were the
collections most frequently improved by an additional layer of review.

- 31 Voluntary collections are indeed far more likely than mandatory ones to pose issues of
statistical methodology. Of the 1079 information collections described by agencies as
“employing statistical methods,” 911 or 84% are voluntary. Exempting voluntary collections,
therefore, would significantly reduce one the largest benefits of the PRA and have only a minor
effect on the costs.. Hence without the review of voluntary collections, much of the rationale for
the PRA disappears. The Act is intended not only to reduce paperwork burden, but also to
ensure the practical utility of information collected..50 Information collected with poor
methodological approaches is unlikely to have any practical utility.
One agency official summed up the reasons not to exempt voluntary collections:
“Just because something is voluntary, there is still a value that the information is
being collected correctly and using good statistical methods and not duplicative.”
The difficulty in defining a collection as "voluntary," coupled with the need to ensure that
voluntary collections provide useful information, lead me to recommend that voluntary
collections not be exempted from PRA's requirements.
Exemption of Special Government Employees
ACUS also asked for an evaluation of an exemption of Special Government Employees
(SGEs) from the requirements of the PRA. The provisions on the PRA exempt collections from
government employees.51 Special Government Employees are defined as, “retained, designated,
appointed, or employed to perform, with or without compensation, for not to exceed one
hundred and thirty days during any period of three hundred and sixty-five consecutive days,
temporary duties either on a full-time or intermittent basis.”52 Examples of SGEs are members
of the advisory committees the provide frequent policy advice to agencies like the
Environmental Protection Agency (EPA) and the Food and Drug Administration (FDA).
50

44 USCA 3506 (c)(3)(a)
3502(3)(A)(i)
52
18 U.S.C. 202
51

- 32 Special Government Employees fall in a gray area between federal employees and the
public. My interview subjects provided little clarification as none of them recalled an issue with
a collection of information from SGEs. Looking at forms that collect from information from
SGEs revealed a divergence of practices. I specifically examined forms that asked SGEs to
provide information on potential conflicts of interest.
EPA clears its form with OMB and has an OMB number displayed on the form.53 In
contrast, FDA does not appear to have sought OMB clearance for its request of conflict of
interest data from SGEs.54 Finally the Office of Government Ethics (OGE) produces a form that
numerous other agencies use for this purpose.55 However, the form is also used to collect
information from potential government employees and it is not clear from the supporting
documents submitted to OMB whether OGE counted the burden on SGEs or just on potential
government employees. It is clear from this small sample that there is considerable confusion on
this issue.56

Recommendation 1 OMB should solicit comment from agencies on the applicability of the PRA
to Special Government Employees and provide guidance on the matter.

Exempting Collections Below A Certain Burden-Hour Threshold
Numerous interview subjects (particularly those from agencies) asserted that OIRA desk
officers rarely have time to pay attention to most of the information collections they review. A
simple back-of-the-envelope calculation (20 OIRA desk officers spend 15% of their time
53

See: http://www.epa.gov/scipoly/sap/pubs/form3110-48.pdf (last viewed January 14, 2012).
See: http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM048297.pdf (last
viewed January 14, 2012).
55
See http://www.usoge.gov/Forms-Library/OGE-Form-450--Confidential-Financial-Disclosure-Report/
(last viewed January 14, 2012).
56
There is also an ACUS information collection where this issue arises. Collection # 3002-0003, Substitute
Confidential Employment and Financial Disclosure.
54

- 33 reviewing 4000 collections annually) shows that each collection receives 1.5 hours of attention
from OIRA. If a small percentage of the collections takes significantly more than 1.5 hours to
review, then most collections receive significantly less time. This has led numerous commenters
and interview subjects to recommend that OIRA “get out of the retail business” so it can focus
on more significant issues (regulations and the more meaningful information collections).
The question then is how to devise an exemption that would allow OIRA to focus on the
most important collections. One simple way to do so would be to exempt collections under a
certain burden-hour threshold. Table 6 breaks down the active collections by burden hour (for
all collections active on December 5, 2011):
Table 6 Information Collections by Burden Hours
Burden Hour
breakdown

Number of Collections

Percent that Received
Public Comments

0-10,000

5257

7%

10,000 – 100,000

1898

12%

100,000 – 1,000,000

973

14%

More than 1,000,000

421

16%

Two observations jump out from this data. First, the largest portion of collections have a
relatively small number of burden hours. Second, the higher the number of burden hours, the
more likely it is that a collection will receive public comments. Therefore, an exemption of
lower-burden collections could reduce direct costs considerably without losing the benefits of
public participation. If the higher-burden collections also correspond with the collections that
OIRA improves through its review, then this benefit of the PRA could be maintained as well.
Agency officials were generally enthusiastic about reducing OIRA's role in reviewing
smaller information collections. As one agency official put it, “ We need an expedited process
for collections with low burden.” A few agency officials and numerous people with connections
to OIRA pointed out two problems with such an exemption. The first is the possible inaccuracy

- 34 of burden hours as a metric. If burden hours are not a good reflection of the burden imposed by
an information collection, then crafting an exemption based on burden hours is problematic.
Such an exemption would be easy to game: for example, setting an exemption at 10,000 hours
would likely lead to a large number of collections asserted to require 9,900 burden hours;
alternatively, agencies might take to dividing up their information collections in order to avoid
review.
The second difficulty is the lack of correlation between the burden imposed by a
collection and the likelihood that the collection would be improved by OIRA review. OIRA
review is most beneficial for collections that employ statistical methodologies, but a large
percentage (79%) of those collections impose fewer than 10,000 hours of burden. And nearly all
of the collections that employ statistical methodologies impose fewer than 100,000 hours of
burden. A burden-based exemption would remove from OIRA review many of those collections
that would benefit the most.
CRS proposed a possible solution in its 2009 report:
“Another possible approach is for OIRA to focus its efforts on the larger
information collections—similar to the way that OIRA’s regulatory reviews have
focused only on draft rules that are at least 'significant' under Executive Order
12866.”57
E.O. 12866 governs the regulatory review process by OIRA. Section 3(f) of the Executive Order
sets a threshold, providing that certain regulations -- those with annual economic impacts of
more than $100 million -- are automatically subject to OIRA review. But in addition to this
threshold requirement, the Act (in Section 3(f)(4)) gives OIRA the discretion to consider other
regulations as “significant”, those that raise “novel legal or policy issues.” In 2011, OIRA
reviewed 740 regulations: 117 of them because they crossed Section 3(f)(1)'s $100-million
threshold, and the remainder, most likely, under Section 3(f)(4).
57

Can be found at Federal Register 58 FR 51375 or
http://www.reginfo.gov/public/jsp/Utilities/EO_12866.pdf (last viewed January 11, 2012).

- 35 A similar system could be designed for information collections, as suggested by CRS. A
burden-hour threshold could be established, above which any information collection would be
automatically reviewed. But OIRA could also be given discretion to review any other
information collections that it felt raised novel legal, policy, or methodological issues. A process
for information collections would need to be created similar to the process used under EO
12866, where agencies send lists of regulations to OIRA and OIRA tells the agencies which ones
it wishes to review under the EO.
A system like this would have numerous advantages. It would capture the primary
benefits of the PRA: OIRA review of important information collections and public participation
in their development. Meanwhile, it would reduce the costs of the PRA by significantly
decreasing the volume of collections subject to review. This in turn would result in lower direct
costs at OIRA, at cabinet departments, and at the program level; it would also reduce the delay
inherent in the PRA process for many collections.
Under this proposed system, OIRA could also delegate the review of certain types of
collections (some of the many categories of information collections listed in 5 CFR 1320(3)(c)
(1) that it felt were unlikely to be significant. Also if OMB were to conclude that certain
agencies were more likely to successfully evaluate novel methodological issues than others,
delegation of review of information collections with such issues could vary by agency.
This change could be implemented in one of two ways. A statutory change to the PRA
could embody the principles of a tiered review system. Alternatively, under Section 3507(i) of
the Act, OMB could delegate to the agencies review authority over some proposed collections.
The Act provides that delegation may occur if OMB finds that
“a senior official of an agency designated under section 3506(a) is sufficiently
independent of program responsibility to evaluate fairly whether proposed
collections of information should be approved and has sufficient resources to
carry out this responsibility effectively.”

- 36 Partial delegations (such as the delegation of authority to review only those collections under a
certain burden threshold, or only those that did not raise novel issues) are also permissible under
the Act. Of course, passing the test outlined in 3507(i) would not be trivial. As one former
OIRA official pointed out, “You would have to have better agency review processes.”
In order to test this reform, OMB would not need to delegate authority to every agency at
the outset. Rather, it could delegate “non-significant” collections to several agencies and audit
the results after a prescribed time period. (This would also allow OIRA to perfect a process of
deciding which information collections were “significant.”) If, upon auditing the results, it
appeared that the delegation authority was not abused and that significant savings were realized,
delegation of authority to review non-significant information collections could be expanded to
all agencies.
Recommendation 2: OMB should delegate to several pilot agencies review of information
collections below a particular burden-hour threshold (recommended to be 100,000 hours) that
do not raise novel legal, policy, or methodological issues. OMB should audit the results of
delegations after two years; then, if abuse of delegation authority has not occurred, and time
savings have resulted from the delegation, OMB should expand the delegation to all agencies.
Regular audits of agency review processes should then follow.

Exemption of Inspectors General
A 2009 CRS report described some difficulties that Inspectors General encounter as a
result of PRA compliance requirements:58
"One PRA-related issue of concern in recent years has been whether the
act’s requirements should apply to audits and investigations being conducted by
agency Inspectors General (IGs). OIRA considers the IGs to be subject to the
PRA, and has required them to (1) allow the public to comment on their proposed
58

Curtis Copeland and Vanessa K. Burrows “Paperwork Reduction Act: OMB and Agency Responsibilities
and Burden Estimates. Congressional Research Service R40636 2009

- 37 collections of information, and (2) submit those proposed collections to agency
CIOs and OIRA for review and approval. Several IGs have said that the PRA’s
requirements have affected their ability to conduct timely audits and
investigations, and that the requirement for agency and OIRA approval
compromises their independence. For example, IG offices at the EPA and SEC
have reported that they had limited certain surveys to fewer than 10 respondents
in order to avoid the PRA’s requirements. Another IG office reportedly turned to
GAO to undertake a survey that encountered “PRA compliance constraints.” One
IG office reportedly conducted a congressionally-required audit without
adherence to the PRA because obtaining agency and OIRA approval for the
collection would have caused the office to miss the congressionally-established
reporting deadline. Other IGs have decided not to undertake information
collections because of the PRA requirements."
Inspectors general are instructed “to conduct and supervise audits and investigations” at federal
departments and agencies.59 In addition to being time-sensitive, such investigations are often
politically sensitive. Subjecting such investigations to review by OMB, as a branch of the
Executive Office of the President, may create the appearance of political supervision of what is
intended to be a non-political investigation.
Fortunately, there is an existing exemption which would take care of most examples of
information collections needed by Inspectors General. OMB's regulations implementing the
PRA state that collections are exempt if they are conducted,
“[d]uring the conduct of a civil action to which the United States or any official
or agency thereof is a party, or during the conduct of an administrative action,
investigation, or audit involving an agency against specific individuals or
entities.”60
Given the findings of the CRS report, there may be confusion on this issue.
Recommendation 3 OMB should issue guidance to make clear that investigations by
Inspectors General are exempt from the requirements of the PRA so long as they meet the
requirements of 5 CFR 1320.4(a)(2)
Other Reforms to the Paperwork Reduction Act
One of the questions asked by ACUS in its RFP was “whether the Act's goals could be
59

5 U.S.C. Appendix. 92 Stat 1101 as amended.
5 CFR 1320.4(a)(2).

60

- 38 achieved in a more efficient manner.” Recommendation 2 above, would greatly improve the
efficiency of the Act, achieving a similar benefit to the current process at a significantly lower
cost. Below, I address other reforms that could improve the Act's efficiency. Many of these
reforms can be pursued either in conjunction with Recommendation 2 or without it.
The current administrator of OIRA, Cass Sunstein, has also pursued numerous
implementation changes to the PRA. This section concludes with a discussion of these changes.
Extending the Approval Period for Information Collections
OMB is statutorily prohibited from approving an information collection for more than
three years.61 This results in a requirement that agencies resubmit every approved information
collection (if they wish to continue using it) every three years. Of the currently active
collections, the most recent action on approximately 50% of them was a resubmission without
changes.
There are good reasons to periodically review information collections. Doing so forces
an agency to reconsider its need for the information. It allows the agency (and OMB) to
consider alternative means for collecting the information. (This was particularly useful as OMB
used PRA review to push agencies to make more of their information collections available and
submittable online.) Many would argue that reviewing policies on a periodic basis is a tenet of
good government. On the other hand, this group of collections represents the group that is likely
given the most cursory review at OIRA upon resubmission. Over 90% of the active collections
most recently submitted as “extensions without changes” were approved without any changes by
OIRA.
Extending the length of time for which OMB can grant approval for an information
collection has been suggested in public comments.62 OMB has publicly supported such an
extension:
61

44 USC 3507(g)
See comment 2010-0021 on OMB request for comments (supra note 28).

62

- 39 “This workload has been exacerbated by the three-year OMB approval cycle. . . .If
the current limit on OMB approval time was extended, agencies would process fewer
information collections annually. For example, a four-year OMB approval period
would reduce the number of annual OMB clearances by about 19 percent.” 63
Most interview subjects also supported the idea, although nearly all of the subjects whom I asked,
(including agency personnel) opposed an indefinite approval period, noting the need to periodically
review agency actions. Finally, extending the approval time would do little to affect the benefits of
the PRA (most of which accrue to new collections of information) but would significantly reduce
the costs.

Giving OMB the option of approving information collections for more than three years
would likely require a statutory change. It is conceivable that OMB's delegation power could be
used to extend approval times (perhaps, in conjunction with Recommendation 2, OMB could
designate all renewals without change as “not significant”), but doing so would be challenging to
manage administratively -- delegations of individual collections would require a recordkeeping
system whose management would consume valuable OMB resources.
Recommendation 4: Amend the Paperwork Reduction Act to allow OMB to approve collections for
up to five years.

Elimination of a Comment Period
As I stated above, one of the chief benefits of the Paperwork Reduction Act is the public
participation provisions. However, the PRA gives the public two chances to comment on an
information collection. The first is before the submission of the information collection to OMB.
Numerous interview subjects explained that the purpose of that comment period is the same as
the comment period on regulations under the Administrative Procedure Act: both seek to allow
the public to express their views to the agency. The second comment period, which takes place
simultaneously with the submission to OMB, has a different purpose, according to interview
63

OMB Report to Congress The Information Collection Budget of the United States 2002.

- 40 subjects familiar with the history of the PRA. It allows commenters to “appeal” an agency
decision to not adopt their comment to OMB.
While participation is undoubtedly a good thing, two comment periods may be the proverbial
“too much of a good thing.” Several public comments on the OMB solicitation for comments
suggested eliminating one of the two comment periods. 64 GAO has also recommended elimination
of one comment period:
“we questioned the need for two such notices (the 60-day notice during the agency
review and the 30-day notice during the OMB review). Eliminating the first notice,
in our view, is . . . not likely to decrease public consultation in any significant way.” 65
As with the extension of the approval period, there was widespread (though not unanimous)
support for eliminating one of the comment periods. Several agency personnel pointed out the same
point made by GAO:66 that in the age of the Internet, using Federal Register notices as the means of
communicating with the public is far from ideal. One subject said,
“If you are going to hide it under a rock called the Federal Register then we don't
need two comment periods -- if you are looking for the citizenry to see something we
need to address where we put it. Then we can address how often to do it. Or maybe
we should take it seriously by putting this somewhere where people will notice it.”
Elimination of a comment period, which would require a statutory change, would reduce the
costs of delay. This in turn might decrease the the incentive to abandon potential information
collections, since the overall process would no longer seem as burdensome. To have the greatest
impact on reducing delay, I recommend eliminating the first sixty-day comment period. Steps could
be taken to publicize information collections available for comment during the second thirty-day
comment period using the Internet, including social media. (The Treasury Dept.'s
www.pracomment.gov is an excellent example of a website devoted to soliciting comments on
information collections.) Agencies and OMB desk officers would both be able to see any comments,
and their disposition would become a more prominent feature of the OIRA review.
64

See comments 2010-0008 and 2010-0066 in particular.
GAO Report 06-477t.”Paperwork Reduction Act: New Approaches Can Strengthen Information
Collection and Reduce Burden.
66
Supra Note 31.
65

- 41 Recommendation 5: Eliminate the sixty-day comment period from the Paperwork Reduction
Act. Encourage agencies and OMB to use alternative means of reaching the public (in addition
to a formal Federal Register notice) during the 30 day comment period that occurs
simultaneously with submission to OMB.
Compliance Assistance and More Staff for OIRA
Officials within the government who deal regularly with the PRA, both at OIRA and at
agencies, bemoan the lack of understanding by their colleagues about the Act. Administrator
Sunstein has issued numerous explanatory memos (discussed in greater detail below), but much
confusion remains. Many comments in response to the OMB notice67 suggested that OMB
provide more compliance assistance to agencies.
Interview subjects from agencies also expressed the desire for more training from OMB
and more resources available to them. One said,
“DOJ has a {Freedom of Information Act} FOIA help desk that is always staffed.
OMB needs a PRA help desk to give guidance to agencies when we can't get a
hold of desk officers.”
Another suggested biannual training for agency personnel and program officials who anticipate
needing PRA clearances in the near future. More compliance assistance could also help
standardize the calculation of burden hours. OIRA could facilitate the sharing of methods to
calculate burden hours used by more sophisticated agencies such as IRS with other smaller
agencies. This could have the added benefit of giving meaning to numbers that are currently
viewed with great skepticism.
Of course, providing training and compliance assistance requires time and resources from
OIRA. As a small office that conducts regulatory review under E.O. 12866, and performs
numerous other statutory and executive functions in addition to its PRA responsibilities, time is
at a premium for OIRA desk officers. GAO noted, back in 1998, “OIRA's lack of action in some
67

Supra Note 28.

- 42 of these areas may be a function of its resource and staffing limitations,”68 and little has changed
(except additional requirements for OIRA) since then. Interview subjects from numerous
perspectives called on Congress to provide OIRA with more funding for additional personnel.
In the current funding climate, expanding agencies is a political challenge. If some of the
other recommendations in this report (particularly Recommendation 2 and also 4) are adopted,
then OIRA will have additional time available -- even without additional staffing -- to perform
other functions, such as compliance assistance. It is impossible to envision OIRA doing
additional PRA training and compliance assistance, with its current staffing levels and
responsibilities -- so absent adoption of these recommendations, additional staffing would be
required in order to provide more agency training on the PRA process.
Recommendation 6 If Recommendations 2 and 4 are adopted, OIRA should devote some of the
resources that have been saved to providing compliance assistance and training for agencies.
If they are not adopted, then OIRA staff should be expanded in order to facilitate this function.
The Information Collection Budget
The Information Collection Budget is the annual report from OMB to Congress required
under Section 3514 of the PRA. It typically consists of four components: There is the annual
accounting statement of burden hours broken down by agency. There is a series of burdenreduction initiatives. There is a list of PRA violations. And, finally, there are usually narrative
sections by OMB discussing initiatives or other aspects of the PRA.
The production of the ICB is a resource-intensive exercise consuming the time of
department and agency paperwork personnel and OIRA desk officers. I read through every ICB
that OMB has published, and only one of the four parts described above was useful for this
research. The narrative sections written by OIRA were regularly informative. Including

68

GAO Report 98-120.”Implementation of Selected OMB Responsibilities Under the Paperwork Reduction
Act” July 1998.

- 43 subjects such as the difficulty of measuring burden hours, the movement toward electronic
reporting, and government-wide initiatives related to information, the narrative sections were
both useful and significant to those wanting to understand government approaches toward
collecting and using information.
Numbers from the annual accounting statement are quoted in this report (see Table 2), but
with the development of reginfo.gov, the ICB is no longer needed to gain an understanding of
those numbers and changes over time. In addition, the concerns discussed about the utility of
burden hours as a metric call into question the usefulness of annual accounting statements which
are generated by adding up these flawed numbers.
Also, as shown above in Box 1, the descriptions of burden-reduction initiatives are
flawed. There is little follow-up in subsequent reports explaining whether the burden-reduction
initiatives succeeded or even took place. Reports of burden reductions in previous years are
occasionally incorrect and often followed by burden increases in subsequent years (often
nullifying the burden reduction). Finally, the research value of the violations section is
negligible, and since violations are not punished (except by a sternly worded memo from the
OIRA Administrator), it is not clear that publishing the violations has a major impact on agency
behavior.69
The ICB could easily be reduced to an analysis of information gleaned from reginfo.gov
and a discussion of developments in information management and collection over the past year.
Doing so would require a statutory change.

69

Violations of the PRA have a troubled history and may bear monitoring. Violations peaked in 1999 with
over 800 outstanding violations being reported by OMB. They decreased afterward, particularly after a concerted
effort by OIRA Administrator John Graham. They have recently begun to creep upwards again with 84 violations
reported in the 2011 report.

- 44 Recommendation 7: Congress should change the annual reporting requirement for OMB to
include only a reporting and analysis of the data on reginfo.gov and a discussion of
developments in government management and collection of information. OMB should not
solicit information from agencies for the report except as necessary to report on these two
areas.
The Recent Sunstein Memos on the PRA
As discussed above, the current Administrator of OIRA, Cass Sunstein, has issued four
memos clarifying aspects of the PRA. On May 28, 2010, he issued a memo explaining generic
clearances,70 and on June 15, 2011, the generic process was modified creating what were called
fast-track clearances.71 On December 9, 2010, OIRA issued a memo aimed at facilitating
scientific research.72 And finally, on April 7, 2010, a memo clarified the application of the PRA
to the use of social media and web-based technologies.73
I asked agency personnel and several outside parties about the effects of the four memos.
I discuss the memos individually below, but the consensus was that the four memos were
definitely helpful but represented explanations of existing policies rather than significant
reforms. In light of the need for more compliance assistance, the memos were very much
appreciated by agency personnel, who could share them with their colleagues who had
misperceptions about the PRA process.
GENERICS AND FAST-TRACK CLEARANCES
As described above, generic clearances (and now fast-track clearances) allow agencies to

70

See http://www.whitehouse.gov/sites/default/files/omb/assets/inforeg/PRA_Gen_ICRs_5-28-2010.pdf
(last viewed January 12, 2012).
71
See http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-26.pdf (last viewed
January 12, 2012).
72
See http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-07.pdf (last viewed
January 12, 2012).
73
See
http://www.whitehouse.gov/sites/default/files/omb/assets/inforeg/SocialMediaGuidance_04072010.pdf (last viewed
January 12, 2012).

- 45 go through the PRA process for a type of information collection (most often customer
satisfaction surveys) and, if approved, submit individual collections (within this type) to OIRA
for approval without public comment periods and with a five-day (for fast-tracks) or ten-day (for
generics) turnaround. The generic clearance process has been around for decades, but the data
from reginfo.gov shows that the recent Sunstein memo explaining their use has had an impact.
In 2011, OIRA received 144 generic clearances for review in OIRA, while in the previous four
years it had only received between 55 and 68. It is extremely likely that the increase is due to
the Sunstein memo.
From speaking to interview subjects in OIRA and at agencies, it is clear that the reason
for the increase is the greater awareness of the generic clearance process. As an OIRA official
said,
“The memo piqued people's interest. More agencies are asking questions about
how do I do it. The offer was out there before but people didn't know about it, so
putting it out as guidance leveled the knowledge that people at the agencies had.
Demystified it. I'm not sure there was equal knowledge. Some agencies didn't
know they were available.”
If this is true, one would expect the increase in the use of generics to level off in a year or two as
all possibilities for consolidating information collections into a generic clearance are exhausted.
SCIENTIFIC RESEARCH
Interview respondents characterized the chief benefit of the memo on scientific research
as clarifying for researchers when the PRA applied to their information collections. As one
respondent said,
“It was also a demystification thing. It helps researchers understand what the
requirements are. The other aspect of scientific research is they contract out. It
clarified when you are 'sponsoring.' There are still grays in there but give some
fine tuning so people could understand whether PRA applied. Helped people get
into compliance because they didn't know they were out of compliance.”
Of the four Sunstein memos discussed here, this was the least well-known among my interview
subjects. (Because many of the subjects did not deal with with scientific issues, however, this

- 46 was not surprising).
SOCIAL MEDIA AND WEB-BASED TECHNOLOGIES
This was the memo with which my interview subjects were the most familiar. Most
emphasized that the memo was helpful, mostly because it cleared up misperceptions. Many
agency personnel had believed that a general solicitation for comments on their website or on
their Facebook page was subject to the PRA. In fact, as with solicitations for comment in hard
copy in the Federal Register, such requests on web-pages or social media sites are not subject to
the PRA. As one agency respondent said, “I feel like a lot of agencies have used that memo to
go out and use websites and open ended voting and other approaches.”
My interview subjects reported, however, that there was still significant concern about
the future of using social media and web-based technologies for information collection. The use
of technology has transformed our understanding of information sharing. In the private sector, if
a company wants information now, they can get it quickly using technology, -- particularly
social media. Government (even with the use of generic clearances – which may or may not be
approved by OIRA) is more hamstrung, in part because of the PRA.
Now perhaps it is prudent to exercise more caution about providing information to the
government than the private sector, because information provided to the government may never
disappear and be used for purposes that may impact an individual's civil liberties. But that is a
debate that is occurring on an ad hoc basis, as individual information collections are evaluated.
The Sunstein memo brought “everyone up to speed but it didn't solve the underlying problem,”
as one of my interview subjects put it.
The final request that ACUS made in its RFP was that I consider “whether the Act needs
to be updated to account for advances in social media and other new technologies.” My first
step in thinking about this issue was to evaluate the effects of the Sunstein memo on the subject.
For a broader discussion, however, the role of information technology needs to be considered in

- 47 the context of the PRA as a whole -- particularly the information management provisions of the
Act.
Information Technology and Information Management
Section 3504(a)(1)(B) of the PRA lays out six tasks that OIRA should oversee. These
requirements are mirrored in the discussion of agency responsibilities in Section 3506(c) – (h).
Of these six functions, 3504(a)(1)(B)(i) and part of 3504(a)(1)(B)(iii) deal with the collection of
information. The remaining sections deal with other aspects of the government management of
information. Several subjects who were part of the drafting of the original PRA in 1980
emphasized that the hope was that oversight of these functions would be integrated. Yet the
government collection of information and burden reduction efforts dominate public and
governmental understanding of the role of the PRA and indeed has dominated the majority of
this report.
The reason for the emphasis on information collection and burden reduction has its roots
in the politics of Congress. As one of my interview subjects who was involved with the original
drafting of the PRA said,
“The Act has had an uneasy balance between review and elimination on one hand
and on the other hand, information management. The emphasis on the first part is
fueled by a reality. There are constituents for burden reduction, small businesses.
So in Congress always there is always lobbying asking what are you doing about
paperwork? Result is the emphasis on information collection.”
Several other subjects made similar points.
In part, the de-emphasis on information management by the executive branch has been
dealt with by the passage of subsequent statutes. The Clinger Cohen Act74 established Chief
Information Officers and required agencies to “design and implement . . . a process to for
maximizing the value and assessing and managing the risks of the information technology
acquisitions of the agency.” It also more closely tied the purchase of information technology to
74

110 Stat 680.

- 48 the information resources management plan described in the PRA.75 The Government Paperwork
Elimination Act76 made agencies move information collections online and allowed
recordkeeping to be online. It made the Director of OMB responsible for overseeing
“the acquisition and use of information technology including alternative
information technologies that provide for electronic submission, maintenance, or
disclosure of information as a substitute for paper and for the use and acceptance
of electronic signatures.”
Finally, the E-government Act created a new office in OMB to oversee information technology
issues.77
Yet the widespread perception among information policy professionals is that something
is still missing. In part, the large number of statutes on information management has led to a
fracturing of responsibilities for these issues. In part, Chief Information Officers (CIOs), who
are technically responsible for the implementation of the PRA, focus much less on the
requirements of the PRA than on the purchase and management of information technologies.78
This lack of focus is felt in the agency paperwork offices where personnel told me they were
largely not a part of discussions on information management.
But on a more fundamental level, the emphasis on information collection represents a
movement away from one of the chief goals of the original statute. The original act provided
“relatively content-free process requirements leaving it to OIRA and agency initiative to give
meaning to that IRM interconnectivity.”79 The 1986 amendments defined IRM as

75

CRS report RL30590 January 4, 2007 “Paperwork Reduction Act Reauthorization and Government
Information Management Issues” by Harold Relyea.
76
112 Stat 2681.
77
116 Stat 2899.
78
GAO Report 11-634. GAO says, “Specifically, CIOs reported spending 6 percent or less of their time on
average in each of the privacy, e-government initiatives, records management, information dissemination,
information collection/paperwork reduction, information disclosure, and statistical policy and coordination. As
discussed previously, most CIOs reported they were not responsible for all of these areas and indicated they did not
always place a high priority on them. This is consistent with the views held by the panel of former federal CIOs,
which generally did not place high priority on the information management areas.” “Federal Chief Information
Officers: Opportunities Exist to Improve Role in Information Technology Management” July 2011.
79
David Plocher, “The Paperwork Reduction Act of 1995: A Second Chance for Information Resources
Management” Government Information Quality 13:35 1996

- 49 “the planning, budgeting, organizing, directing, training, promoting, controlling,
and management activities associated with the burden collection, creation, use,
and dissemination of information by agencies and included the management of
information and related resources such as automatic data processing
equipment.”80
The failure of the executive branch to focus on IRM was clear when PRA was reauthorized in
1995:
“billions of dollars lost due to faulty benefit payments systems, unwitting or
unauthorized release of sensitive personal and law enforcement information,
inadequate systems to provide basic financial data on program operations and
more.”81
The 1995 PRA Amendments linked IRM to program performance and gave agencies more
responsibilities. Agencies have the job of applying IRM principles to management.
IRM advocates talk about the “life-cycle” approach to information management. When
information is collected from the public, thought must be given to how the information will be
used by agencies, whether it will be disseminated by them (and if so what privacy concerns
apply), how long it will be stored, and how and when it will be disposed of. These issues
become more complicated with electronic processing of information than they were with paper.
Information collected via the Internet can be stored indefinitely or easily be lost forever.
The tools to deal with information in a life-cycle manner are already in the PRA and will
not require a rewriting of the statute. OMB is required to produce a Strategic Information
Resource Management Plan and agencies are required to have their own plans. OMB issued
Circular A-130 in 2000 as well as several documents on enterprise architecture82 and information
dissemination83 that collectively could be interpreted as a Strategic IRM Plan. I searched for
agency IRM plans and found them for some agencies but not all. The ones I did find varied
80

PL 99-351.
Supra Note 75, at page 42.
82
See
http://www.whitehouse.gov/sites/default/files/omb/assets/fea_docs/OMB_EA_Assessment_Framework_v3_1_June
_2009.pdf (last viewed January 12, 2012).
83
See http://www.whitehouse.gov/sites/default/files/omb/memoranda/fy2006/m06-02.pdf (last viewed
January 12, 2012).
81

- 50 dramatically in quality, with agencies like HHS and Treasury producing detailed plans and others
producing much more basic ones with little information on the subjects required.
More than once I heard that the PRA is a misnamed statute (If the recommendations
above that call for changes to the statute, Congress may also want to consider a name change).
Most information is no longer collected on paper and, as detailed above, the chief benefits of the
Act do not include the reduction of information collected. Several advocates of information
management suggested repealing the PRA and starting over with an IRM statute. In addition to
the practical difficulties with this approach, I do not see the necessity. Rather, Congress and
OMB need to refocus implementation of the Act from strictly information collection to
information management.
Doing this would involve evaluating significant information collections based in part on
how the information will be used, disseminated, stored, and disposed of and making approval of
information collections contingent upon detailed answers to these questions from the agencies.
It would also involve OMB updating Circular A130 and the agencies reissuing their Strategic
IRM plans. These plans would need to detail how agencies intend to fulfilling all of their
responsibilities under Section 3506 of the PRA.
Even if the information collection review process is streamlined as suggested in
Recommendations 2 and 4, OIRA would not be able to perform these functions with its current
staff. In part this is because of the time requirements for performing these additional functions,
but it is also because OIRA desk officers do not possess the necessary expertise in records
management and disposal to meaningfully evaluate agency plans. There are numerous ways to
overcome this limitation. One interview subject suggested adding a statutorily required deputy
to the OIRA Administrator who focused on these issues.84 The creation of such a position could
84

Another possibility is to task the E-Government office with these functions. There are two difficulties
with this approach. First it would separate the IRM process from the information collection review process which is
conducted by OIRA. Second as one interview subject explained to me, the E-government office is staffed with
experts on information technology project management rather than experts on information.

- 51 be supplemented with additional funding for OIRA to add personnel to focus on IRM related
tasks. Alternatively, the National Archives and Record Administration (NARA) could be
brought into the information collection review process.
Recommendation 8 Congress should allocate additional funding to support the integration of
life-cycle management of information into the existing information collection process. OMB
should revise Circular A130 and agencies should redo their Strategic IRM plans to make clear
how they are complying with the PRA and implementing a life-cycle approach.
Summary and Conclusions
It is a common refrain at federal agencies that the PRA increases paperwork.85 The PRA
does increase requirements of federal agencies hoping to collect information from the public. Of
course, it does so in the hope that the burden on the public will be reduced, or at least that the
information collected from the public will be of sufficient utility to the government to justify this
burden.
As this report has shown, the PRA has made improvements in the information collection
process. A number of collections have been improved by the OIRA review process. The public
participates in the development of agency information collections, although probably not as
much as the authors of the Act envisioned. Recent clarifications issued by OIRA have helped
agencies better understand the scope and the requirements of the PRA and almost certainly
increased the ratio of benefits to costs of the Act.
However, the agency complaint about the increase in their workload does reflect the fact
that the Act does come with costs. OIRA, departmental, and program personnel all spend time
on the information collection approval process. Approval of collections often takes six to nine
months from completion of their development to final approval. And while the Act likely

85

This idea is so commonly voiced that it appears on an HHS FAQ website on the PRA.
http://www.hhs.gov/ocio/policy/collection/infocollectfaq.html#6 (last viewed January 14, 2012).

- 52 prevents the issuance of numerous useless information collections, it almost certainly also deters
the pursuit of useful collections.
The recommendations developed and presented in this report are intended to maintain the
benefits of the PRA while reducing its costs. Recommendation 2, which would give OIRA
discretion over which collections to review, is the most critical. It would focus the attention of
information collection review where it can do the most good: namely, on those collections that
impose the largest burdens, and on new information collections whose methodology OIRA can
improve in order to increase the utility of the information collected. With more time to examine
these collections, the improvement that OIRA brings to information collections may even
increase.
Recommendations 4, 5, and 7 collectively should reduce the cost of the PRA process by
eliminating or scaling back steps that produce few tangible results. In addition to saving agency
personnel a significant amount of time, these recommendations along with Recommendation 2
would save OIRA considerable time. That time could be spent implementing recommendations
1, 3, and 6, which suggest new guidance from OIRA and increased compliance assistance from
OIRA.
Finally, recommendation 8 suggests that both Congress and OIRA return to a vision of
the PRA that is apparent not in its name but rather in its development and its history. By
focusing energy and oversight on information management rather than merely information
collection, the benefits of the Act could grow considerably. Doing so might require structural
changes at OMB and increased staff. However, the PRA is at its core a statute about
information, not simply burden reduction.

